Mr. Patrice Athanase Guillaume Talon, President of the Republic, Head of State and Head of Government of the Republic of Benin, who was unable to travel to New York, has instructed me to deliver the following message on his behalf and on behalf of the Government: “It is with particular pride that I would like, on behalf of the Beninese delegation and on my own behalf, to reiterate my warm congratulations to Mr. Tijjani Muhammad-Bande on his successful election as President of the General Assembly at its seventy-fourth session and to assure him of Benin’s full support for the success of his mandate. “I also congratulate his predecessor, Ms. Maria Fernanda Espinosa Garces, for the excellence of her work during her term of office, and reiterate my vision of success to the Secretary-General, Mr. Antonio Guterres, whose courageous reforms I welcome and support.
“The General Assembly at its seventy- fourth session is taking place at a time when the fundamental principles of multilateralism are increasingly being questioned, and when serious climate, security and social challenges need to be addressed, which is a major challenge for the Organization that we created almost 75 years ago. The theme of this session invites us to galvanize multilateral efforts for poverty eradication, quality education, climate action and inclusion, which is a theme that summarizes the objectives we have set for ourselves for the next 12 months as part of our joint actions.
“Those challenges require us to strengthen multilateralism — a multilateralism that is seen as the expression of exchange between peoples and the equality of all. It is a necessity more than a projection into the future. If all our States retreat behind their national borders, if we sacrifice our collective values and if we perpetuate the current tragedies, we will certainly move away from these objectives. Indeed, it is multilateralism that will make it possible to build lasting peace and to meet each of these challenges.
“As we enter the fifth year of implementing the Sustainable Development Goals (SDGs), the current session of the General Assembly is of particular importance for the 2030 Agenda for Sustainable Development. The high-level events held — namely, the High-level Political Forum on Sustainable Development, the High-level Dialogue on Financing for Development, the high-
level meeting on universal health coverage, as well as the high-level meeting to review progress made on the Small Island Developing States Accelerated Modalities of Action Pathway — were opportunities for exchange and engagement. These forums, in which we discussed efforts and future actions to accelerate progress towards achieving the Sustainable Development Goals, should enable us to end all forms of poverty and to fight inequalities, while ensuring that no one is left behind. The Secretary-General encouraged us to approach our meeting on climate change on the basis of concrete engagement for future actions rather than negotiation and discussion.
“My Government is convinced of the seriousness of the current situation and has therefore developed and submitted an ambitious plan to contribute to the reduction of greenhouse-gas emissions by 2030. Accordingly, in all energy and agriculture sectors, Benin plans to contribute to reducing cumulative greenhouse-gas emissions by 16.17 per cent between 2021 and 2030 by increasing our renewable-energy production capacity and through sustainable agricultural. Over the same period, we will increase the protection of natural forests with a focus on reducing the annual deforestation rate by 20,000 hectares and by creating 10,000 hectares of forest plantations.
“I take this opportunity to reaffirm from this rostrum my country’s commitment to continuing to work towards sustainable development in order to achieve social inclusion and the reduction of inequalities, in particular by encouraging effective political impact through the strengthening of dialogue on social development issues, which will ensure the successful implementation of the 2030 Agenda.
“I would like to recall that my country stands firm on the principles and values enshrined in the Charter and the fundamental principles of international law. My country deeply believes in international solidarity and common efforts aimed at ensuring the well-being of all peoples. I renew my country’s support for efforts to achieve a two- State solution guaranteeing a viable Palestinian State with the attributes of full international sovereignty, living side by side and in perfect harmony with the State of Israel. Benin also regrets the continued economic, commercial and financial blockade imposed on Cuba by the United States of America and would like to call for the promotion of constructive dialogue so that these two countries can achieve a definitive normalization of their bilateral relations for the well-being and prosperity of their peoples.
“The late former Secretary-General Boutros Boutros-Ghali said,
‘If every ethnic, religious or linguistic group claimed statehood, there would be no limit to fragmentation, and peace, security and economic well-being for all would become ever more difficult to achieve’ (A/47/277\ para. 17).
“Peace and security in the Sahel are of crucial importance for the stability of our region. At the special summit of the Economic Community of West African States focused on the fight against terrorism, held on 14 September, we reaffirmed our commitment to respecting the sovereignty and territorial integrity of countries against all separatist tendencies.
“I would like to join my peers in the subregion and welcome the fact that the advocacy of the Group of Five for the Sahel (G-5 Sahel) before the Security Council has been favourably received, in the form of the renewal of the mandate of the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA). Despite my country’s limited capacities and resources, Benin has always been involved in international initiatives aimed at preventing crises and maintaining peace. My country’s continued contribution of troops to MINUSMA illustrates this commitment.
“Once again, I would like to express the solidarity of my Government and the people of Benin with the countries of the G-5 Sahel and with neighbouring Nigeria, which are all gravely affected by terrorism. However, our countries have not failed to continue to focus on the well-being of our respective peoples through the implementation of the sustainable development programme by 2030, despite this regional security challenge.
“The adoption of the 2030 Agenda for Sustainable Development and the launch of its implementation were an important step in the process of promoting the development of our States and the well-being of peoples. Accelerating its implementation has been a major imperative for my Government, which seeks to find innovative mechanisms for access to resources to ensure its financing. In the four years since its launch in Benin, one of the key lessons that has emerged is that integrating SDG initiatives into national planning frameworks is essential for the 2030 Agenda to be effectively implemented. This effort must pay particular attention to harmonizing the principles of prioritization, coordination and partnership.
“After contextualizing and selecting the SDGs, my Government organized its interventions around three focus areas, namely, sustainable food security policies, resilient production policies and inclusive policies, which generate positive synergies. In relation to each of these critical entry points, we have implemented specific actions leading to cross-cutting progress.
“In this framework, in order to guarantee quality education for children, we have set up the Integrated National School Feeding Programme, which not only improves the school performance, health and nutritional status of students but also develops local agricultural production, thereby providing substantial income to farmers. These concerted actions have also reduced the prevalence of food insecurity, which fell by 1.4 per cent over the period 2013-2017. By promoting the development of sustainable food systems and healthy lifestyles, this critical entry point into education creates positive synergies by reducing hunger, promoting good health and well-being, and fostering effective partnerships.
“With a view to achieving more such results, strengthening the resilience of production systems was chosen as the second critical entry point. It has found expression in, among other specific actions, sustainable land management and the roll-out of initiatives to protect and rehabilitate depleted lands with the aim of improving food security. These climate-change adaptation measures have led to more than 13,000 farmers being trained in sustainable land management, over 92 per cent of whom have adopted sustainable practices. In this context, the Government of my country is considering establishing an international research centre on climate-change-resilient agriculture. By strengthening the resilience of production systems, soil protection and rehabilitation help with climate-change adaptation and lead to increased productivity and employment and reduced hunger and poverty, thereby resulting in significant positive synergies for fulfilling the 2030 Agenda.
“In order to leave no one behind, Benin has set up, under the third critical entry point, a human- capital development insurance scheme for the most vulnerable in the agricultural, trade, transport, crafts, art and culture sectors. By providing health insurance, training, credit and pension insurance to 22 per cent of those without health coverage and 18 per cent of the extremely poor population, this specific measure contributes in a tangible way to poverty eradication, social protection, learning and access to decent employment. Once the pilot phase has ended, implementation at national level should complement other specific social protection measures with cross-cutting impacts on the attainment of the SDGs.
“Also under the third critical entry point, also with the aim of improving the living conditions of our population, my Government has invested massively in the area of drinking water in order to fulfil SDG 6 by 2021. In addition, it has halved energy dependence by setting up new 127-megawatt power-generation capacity, with the objective of reaching 400 megawatts by 2021 and a 25 per cent renewable energy mix.
“Taking into account the assessment that quality-control institutions should play a role in the regulatory and anti-corruption fields, and especially a prominent role in improving the effectiveness of public spending, Benin has embarked on a vast programme of reforms in the area of economic governance. The efficiency gains resulting from the implementation of the reforms, which target the administration, the judiciary and the party-based political system, will strengthen the effectiveness of public policy.
“Among emerging trends that may present opportunities for the medium-term financing of the development programme until 2030, my Government advocates the consolidation of public finances through investment and capital expenditures, the curbing of illicit financial flows and the return of foreign assets. For this reason, combating impunity and corruption is at the heart of our priority actions. In order to optimize the
State’s resources, we have, more specifically, set up enforcement agencies that play a key role in ensuring that actions are carried out with greater efficiency. Similarly, it is very important to strengthen oversight bodies in the public expenditure chain. Such measures are necessary to ensure that financial resources are actually used for their intended purposes. They also aim to make national actors more virtuous and to guarantee the quality of public spending.
“In summary, Benin has generally undertaken important actions to accelerate progress. They include improving access to transport infrastructure and electricity, with the introduction of new capacity that brings us closer to autonomy, cleaning up the country’s main cities, enhancing young people’s access to decent work and empowering women.
“On the political front, we have undertaken major reforms of the party and electoral systems. For example, a new political party charter and electoral code were adopted in July and September 2018, with almost unanimous support from members of parliament of all persuasions, are the result of a process initiated at the beginning of the seventh legislature in 2015. The reforms’ overriding challenge is to address the fragmentation of political parties, avoid the instability inherent in majority Governments built on alliances and create the conditions for every political party to actually play its role and implement its programme in a coherent manner and in accordance with its development vision. The new electoral code and the political party charter served as the basis for the organization of the parliamentary elections in April. This democratic electoral process, despite the disputes inherent in all reforms, was led serenely by the Autonomous National Electoral Commission and resulted in the election of the members of the eighth legislature, which was formally sworn in on 16 April.
“In conclusion, 30 years after making a historic commitment to children around the world by ratifying the Convention on the Rights of the Child, we have the opportunity today to reaffirm this commitment and ensure that every child enjoys all of his or her rights. My delegation is pleased to have ratified the Optional Protocol to the Convention on the Rights of the Child, which establishes a communications procedure that was adopted in New York on 19 December 2011.
“Furthermore, my country remains convinced that ever closer cooperation between States and the harmonious functioning of international organizations whose main function is to guarantee the common interest and collective security must remain our absolute priority of the day. That is for us the key issue at the seventy-fourth session of the General Assembly, which seeks to galvanize multilateralism, the only guarantee of success in the process of resolving our global challenges in the area of climate change, the fight against poverty and efforts to develop quality education. I wish this session every success.